Citation Nr: 1632961	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  13-13 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to special monthly compensation by reason of being housebound.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs
 

WITNESSES AT HEARING ON APPEAL

The Veteran, E.O., and J.P.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from February 1991 to August 1991, May 1999 to July 1999, May 2005 to September 2005, and June 2006 to August 2006.  She also had periods of service with the Wisconsin Air National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In March 2016, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the VBMS folder.    

After the agency of original jurisdiction (AOJ) last considered the appeal in the January 2015 Supplemental Statement of the Case (SOC), the Veteran has submitted additional medical evidence.  But since the Veteran did not request in writing that the AOJ initially review this evidence, and the Substantive Appeal in the present case was received in May 2013, which is after the February 2, 2013 effective date of the new statute, initial review of the evidence by the Board is appropriate.  See 38 U.S.C.A. § 7105(e) (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.  Moreover, in March 2016 and June 2016, the Veteran submitted waivers of AOJ consideration of all additional private and VA medical evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2015).     

Finally, the Board recognizes that at her March 2016 videoconference hearing (see page 3), the Veteran attempts to raise the issue of special monthly compensation based on the need for regular aid and attendance.  See 38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. §§ 3.350(b), 3.352(a) (2015) (emphasis added).  In this regard, effective on and after March 24, 2015, VA updated its regulations concerning the filing of claims.  See 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  In part, VA replaced the informal/formal claims process with a standardized and more formal process.  See 79 Fed. Reg. at 57,663-64; see also 38 C.F.R. § 3.155 (2015).  As a result of the rulemaking, a complete claim on an application form is required for all types of claims.  38 C.F.R. § 3.155(d).  Therefore, the Veteran and her representative are advised that any claim for special monthly compensation based on the need for regular aid and attendance must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  


FINDING OF FACT

With regard to housebound benefits, the Veteran does not have a service-connected disability rated as 100 percent disabling.  However, the Veteran's TDIU rating due to a single disability (depressive disorder), does meet this requirement under recent VA case law.  Moreover, although the Veteran does not have additional service-connected disabilities independently ratable at 60 percent or more when combined, she is nonetheless permanently housebound or substantially confined to her house or immediate premises as a direct result of her service-connected depression and cervical spine disabilities.  It is reasonably certain that these disabilities and resultant confinement will continue throughout her lifetime.  This meets the statutory criteria for housebound in fact benefits.


CONCLUSION OF LAW

The criteria are met for entitlement to special monthly compensation benefits by reason of being permanently housebound.  38 U.S.C.A. §§ 1114(s), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350(i), 4.16(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant special monthly compensation claim.  However, the Veteran was provided adequate VCAA notice for this issue in June 2010.

Moreover, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the special monthly compensation by reason of being housebound issue on appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

II.  Special Monthly Compensation (Housebound Benefits)

Upon review of the evidence, special monthly compensation by reason of being permanently housebound is warranted. 

The Veteran is seeking special monthly compensation benefits based on being housebound as set forth under 38 U.S.C.A. § 1114(s).  The issue of special monthly compensation benefits based on the need for regular aid and attendance at the higher rate as set forth under 38 U.S.C.A. § 1114(l), was not adjudicated at any time by the AOJ, and is not presently before the Board on appeal. 

Special monthly compensation benefits by reason of being housebound are payable under 38 U.S.C.A. § 1114(s) if the Veteran has a single disability rated 100 percent disabling, and has either:

(1) additional service-connected disability or disabilities independently ratable at 60 percent or more, or 

(2) is "permanently housebound" by reason of service-connected disability or disabilities.  

38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

Housebound benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).  

In addition, the disabilities independently ratable at 60 percent or more must be separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 C.F.R. § 3.350(i)(1).

However, for the purpose of meeting the first criterion, a rating of 100 percent may be based on any of the following grants of total disability: on a schedular basis, on an extraschedular basis, or on the basis of a temporary total rating pursuant to 38 C.F.R. §§ 4.28 (pre-stabilization rating), 4.29 (temporary total hospital rating) or, 4.30 (temporary total convalescence rating).  See VAOPGCPREC 2-94 (February 2, 1994).

Moreover, a total disability rating based on individual unemployability (TDIU) satisfies the total (100 percent) rating requirement if the TDIU evaluation was, or can be, predicated upon a single disability and there exists additional disability or disabilities independently ratable at 60 percent or more, for purposes of entitlement to special monthly compensation for a housebound rating.  Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  In other words, a TDIU rating based on a single disability, but not multiple disabilities, is permitted to satisfy the statutory requirement of a total rating.  Bradley, 22 Vet. App. at 293.  Nonetheless, the TDIU rating based on a single disability that satisfies the total (100 percent) rating requirement must be separate and distinct from the additional disability or disabilities independently ratable at 60 percent or more for purposes of housebound benefits.  Bradley, 22 Vet. App. at 293.  In addition, the decision to treat multiple disabilities as one under 38 C.F.R. § 4.16(a) is specifically limited to TDIU ratings.  That is, a TDIU rating based on multiple service-connected disabilities does not satisfy the criteria for one total disability in considering entitlement to housebound benefits under 38 U.S.C.A. § 1114(s).  Bradley, 22 Vet. App. at 290-91.

In this regard, a "TDIU rating that is based on multiple disabilities cannot satisfy the section 1114(s) requirements of 'a service-connected disability' because that requirement must be met by a single disability."  Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2010).  However, VA's duty to maximize benefits requires VA to assess all of a claimant's disabilities, regardless of the order in which they were service-connected, to determine whether any combination of disabilities establishes housebound benefits under 38 U.S.C. § 1114(s).  Buie, 24 Vet. App. at 249-250.

A veteran is permanently housebound when he or she is substantially confined to his or her house (ward or clinical areas, if institutionalized) or immediate premises as a direct result of his or her service-connected permanent disability or disabilities, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(2).

Review of the claims folder reveals that the Veteran currently has the following service-connected disabilities:  a depressive disorder disability, rated as 70 percent disabling; degenerative disc disease of the cervical spine, rated as 30 percent disabling; and left oophorectomy residuals with internal scarring and left lower abdomen scar, rated as 0 percent disabling.  The combined service-connected disability rating is 80 percent, effective from February 29, 2008.  See 38 C.F.R. § 4.25 (combined ratings table).  Therefore, during the course of the appeal, the percentage criteria for TDIU are clearly met.  38 C.F.R. § 4.16(a).  

Initially, from August 10, 2005 to October 1, 2015, the Veteran received a temporary total disability rating of 100 percent for her depressive disorder under 38 C.F.R. § 4.29 -  for temporary hospitalization beyond 21 days.  As such, under VAOPGCPREC 2-94, the temporary total rating under 38 C.F.R. § 4.29 would  satisfy the requirement of a disability rated as "total" from August 10, 2005 to October 1, 2015.  

In any event, for the rest of the appeal period, the Veteran is in receipt of the equivalent of a 100 percent rating by way of a TDIU award effective from February 29, 2008.  That is, in a March 2009 rating decision, the RO granted the Veteran a schedular TDIU rating under 38 C.F.R. § 4.16(a), as of that date.  The TDIU rating was based on the fact that as of February 29, 2008, the Veteran met the schedular percentage requirements for TDIU (she had an 80 percent combined rating).  She was also determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities as of that date.  See 38 C.F.R. § 4.16(a).  The TDIU award, effective February 29, 2008, was based on the findings of a March 2009 VA treating psychiatrist, who assessed the Veteran could no longer work due to multiple service-connected disabilities - i.e, her depressive disorder and cervical spine disorder.  Also, the Social Security Administration (SSA) had determined the Veteran was disabled since March 2008 due to the combination of her service-connected psychiatric disorder and degenerative disc disease of the neck.  See SSA disability records on Virtual VA.

With regard to housebound status, the threshold statutory requirement is that the Veteran must have a single permanent disability rated at a schedular 100 percent.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  The Veteran does not have a single permanent disability rated at 100 percent, at any point during her appeal.  Her highest rated disability is her depressive disorder disability, which is rated as 70 percent disabling.  Absent a single disability rated as 100 percent disabling, the Veteran normally would not meet the threshold legal criteria for entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i).  However, in the aforementioned March 2009 rating decision, the Veteran was awarded a TDIU rating, effective from February 29, 2008.  

Nevertheless, when the RO awarded the TDIU rating, the RO predicated the TDIU award on the combination of the effects of her service-connected depressive disorder and cervical spine disabilities.  See March 2009 rating decision.  The RO did not specifically determine that the effects of a single service-connected disability, standing alone, were sufficient to award the TDIU rating due to unemployability.  Again, only a TDIU rating based on a single disability, but not multiple disabilities, is permitted to satisfy the statutory requirement of a total rating for housebound purposes.  Bradley, 22 Vet. App. at 290-91.  In short, the TDIU award in this case was based on multiple disabilities, which would rule out housebound benefits for the Veteran.  The question is whether the Board agrees with the RO's assessment, or in the alternative whether the evidence of record shows that a single disability could have formed the basis for the TDIU award.     

In this regard, VA's duty to maximize benefits requires VA to assess all of a claimant's disabilities, regardless of the order in which they were service-connected, to determine whether any combination of disabilities establishes housebound benefits under 38 U.S.C. § 1114(s).  Buie, 24 Vet. App. at 249-250.  It follows that the Board must determine whether in the present case, a TDIU rating based on a single disability could satisfy the statutory requirement of a total rating for purposes of entitlement to special monthly compensation by reason of being housebound.  Bradley, 22 Vet. App. at 293.  

At the time TDIU was granted effective February 29, 2008, the Veteran was 40 years old.  The evidence showed that she finished some of her college education, but never completed enough study for a BA degree.  Prior to her military service, she worked at a local physician's office and also worked as a waitress at an Italian restaurant for a period of 2 1/2 years.  During her military service, she worked as an associated health technician, and during her deployment to the Iraqi theatre she performed primary healthcare on the flight line.  The date of her last employment was April 1, 2007.  Most importantly, in a March 2009 VA psychiatrist letter from a treating VA psychiatrist, it was noted the Veteran's service-connected depression and associated fatigue have reached the level of severity that she has difficulties with memory and concentration, which interfere with her organization and decision making.  It is extremely difficult for her to learn new tasks and to concentrate and complete tasks.  She is easily overwhelmed by routine daily stressors and would have extreme difficulty managing an employment situation.  Her response to stress is generally to become more isolated and socially withdrawn.  This in turn leads to worsening of all depressive symptoms.  The medication that she takes for depression also contributes to her difficulties with fatigue, memory, and concentration.  The VA psychiatrist concluded it was her opinion that the Veteran is "not able to engage in any substantial gainful employment and that her prognosis for returning to substantial gainful employment is poor."  When stating this opinion, the VA psychiatrist only considered the effects of the Veteran's service-connected depressive disorder.  A review of the March 2009 VA psychiatrist opinion reveals the VA psychiatrist then went on to discuss the additional significant effects of pain from the Veteran's service-connected cervical spine on the Veteran's ability to work.  	

In light of the above evidence, the Board finds that the Veteran's TDIU award, effective from February 29, 2008, could have been based on the effects of a single disability alone - specifically - the Veteran's service-connected depressive disorder, rated as 70 percent disabling.  Thus, the TDIU award, effective February 29, 2008, could have been based on one single disability, which rendered the Veteran unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  Although the depressive disorder disability was rated as only 70 percent disabling by the RO and was not rated as 100 percent disabling, for purposes of special monthly compensation for housebound benefits, the depressive disorder disability satisfied the requirement of a "service-connected disability rated as total" based on the award of a TDIU rating.  See Bradley and Buie, supra.  See also 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Therefore, this threshold housebound benefits requirement is met.  

However, as to the statutory housebound criteria, the Veteran does not have additional service-connected disabilities independently ratable at 60 percent or more when combined.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  That is, for her service-connected degenerative disc disease of the cervical spine (30 percent) and left oophorectomy residuals with internal scarring and left lower abdomen scar (0 percent), the combined service-connected disability rating is only 30 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  Therefore, the Veteran does not meet this particular statutory housebound benefits requirement.  In making this determination, the Board emphasizes that the disabilities independently ratable at 60 percent or more must be separate and distinct from the 100 percent service-connected disability (or TDIU based disability) and involving different anatomical segments or bodily systems.  38 C.F.R. § 3.350(i)(1); Bradley, 22 Vet. App. at 293.

Regardless, the Veteran meets the alternative housebound in fact criteria with regard to being "permanently housebound" as the result of her service-connected disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(2).  In this regard, the medical and lay evidence of record reveals that the Veteran is permanently housebound, as she substantially confined to her house or immediate premises as a direct result of her service-connected permanent disabilities, and it is reasonably certain that the disabilities and resultant confinement will continue throughout her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(2).  In making this favorable assessment, the Board acknowledges that certain VA and private medical evidence of record dated from 2008 to 2016 indicate that the Veteran is able to leave her home for the purposes of seeking medical treatment.  But on this point, the Court has held that leaving one's house in order to seek medical treatment cannot, by itself, serve as the basis for finding that one is not substantially confined for housebound purposes.  Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).  In other words, one can leave the home for medical purposes and still be considered "permanently housebound" under VA law.  

In particular, the following evidence of record is supportive of the Veteran's entitlement to housebound benefits with regard to being considered "permanently housebound" as the result of her service-connected disabilities:

VA and private medical records reveal numerous instances of inpatient psychiatric hospitalization in February 2010, November 2010, November 2011, June 2012, November 2014, December 2014, August 2015, September 2015, and November 2015. 

A March 2009 VA psychiatrist letter noted the Veteran is easily overwhelmed by routine daily stressors and would have extreme difficulty managing an employment situation.  Her response to stress is generally to become more isolated and socially withdrawn.  The medication that she takes for depression also contributes to her difficulties with fatigue, memory, and concentration.  Her fatigue and depression have reached the level of severity that they interfere with completing activities of daily living at home such as taking showers and preparing meals.  She has difficulties with memory and concentration, which interfere with organization and decision making.  It is extremely difficult for her to learn new tasks and to concentrate and complete tasks. 

A July 2010 VA social worker noted the Veteran needed help at her home.  She says she stayed in her home and needed help lifting objects up to 25 pounds, folding  laundry, going up and down stairs, assistance with pets, vacuuming, dusting, washing floors, using the computer to help her pay bills, appointments, paperwork, medications, organization, and meal preparation.  

A December 2010 VA housebound / aid and attendance examiner found the Veteran was unable to clean her home, take care of her animals, or go shopping outside her home.  She cannot remember or seem to be able to organize anything in her home.  At times, she misses appointments and appears to not be using her prescribed pain medication.  She attributed being housebound to the pain from her spine.  She stated her spine keeps her completely housebound in that she has to lie down between 18 and 24 hours per day.  The VA examiner concluded the Veteran is rendered housebound by her service-connected disabilities of depression and a cervical spine disorder. 

A December 2010 VA psychiatry note recorded the Veteran is housebound due to pain.  

An April 2011 VA social worker note found that the Veteran had a friend / caregiver named Melody.  The VA social worker remarked the Veteran remains essentially homebound and expressed that it was challenging for her to come to the appointment.  

A June 2011 VA social worker note indicated the Veteran was not able to manage her medications alone.  The Veteran stated she is not able to manage her medications because her mind is "scattered'" she states that she has memory problems and "inability to focus."  She cannot remember to call for her medication refills.  The Veteran added that she is essentially housebound and only goes to VA appointments, but is not able to make all of them.  The Veteran succinctly remarked - "I don't go anywhere because I can't."   

A July 2012 medical record recorded inpatient treatment due to benzodiazepine withdrawal.  The Veteran was shown to be hyperosmic, spending the day in bed, intermittently sleeping and watching TV.  It was noted she was non-compliant with keeping some appointments, and she attributed this to being "homebound".

An October 2012 VA social worker note described the Veteran's home as cluttered with a strong odor.  The social worker frequently drives the Veteran to her appointments at the VA and also delivers her medications. 

VA treatment records dated in 2013 and 2014 (on Virtual VA) reflected several instances where the veteran left her house to purchase household goods, but as a result she ended up totaling her car due to the effects of the medications she takes for her depression and spinal pain.  The Veteran reported that it was a burden to pick up her medications due to her severe depression which causes her to be housebound.

A June 2014 VA mental health case management note (on Virtual VA) recounted that the Veteran has to pick up her medications, which in itself is a burden due to her severe depression that causes her to be housebound.

Private treatment records from Advanced Pain Management dated in 2014, 2015, and 2016 frequently mention the Veteran's lumbar and cervical spine pain.  The Veteran stated the pain interferes with sleep, daily activities, and work.  It makes her feel depressed, frustrated, and helpless.  The assessment from Oswestry scores demonstrated moderate to severe functional impairment.  The Veteran had a hard time bathing herself. 

Finally, the Veteran and her caregivers / friends also provided March 2016 videoconference testimony.  In this regard, the Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

At the March 2016 hearing, the Veteran's representative credibly asserted that the Veteran's service-connected disabilities and most notably her mental health condition but also her chronic pain related to her cervical spine render her substantially confined to her home.  During the appeal the veteran has had multiple VA hospitalizations for her mental health condition and/or chronic pain.  Her representative testified that VA medical records confirm the Veteran's mental health disability has been manifested by symptoms of severe depression to include low mood, fatigue, hopelessness, irritability, and suicidal ideation.  She has consistently complained of cognitive symptoms to include severe problems with concentration, attention, and memory.  The Veteran cannot clean her house, take care of her animals, and cook proper meals.  She has problems keeping herself showered and doing laundry.  The Veteran was noted to be dependent for two or more activities of daily living to include shopping, cleaning, cooking, meal preparation, transportation, and medical reminders.  

At the March 2016 hearing, the Veteran testified she leaves her home maybe once a week for medical appointments.  She gave up her car because she is on so many medications and her altered mental status is too much for her to drive.  Her caregivers drive her to her medical appointments at VA and private facilities.  They also help her shop every three months.

At the March 2016 hearing, the Veteran's caregivers, J.P. and E.O., testified that they drive the Veteran to her appointments and go shopping with her.  They also do housekeeping, take care of the Veteran's bills, help her get dressed, clean up, and get her out of bed.  

Upon review of the March 2016 hearing testimony, the Board finds the lay testimony of the Veteran and her caregivers to be competent and credible and probative as to her assertion that she is permanently housebound due to her service-connected depression and cervical spine disabilities.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  

In coming to this favorable conclusion, the Board has considered the negative opinions of the March 2011 and May 2011 VA housebound / aid and attendance examiners.  These particular VA examiners concluded that the Veteran was not permanently housebound.  However, in light of the competent and credible medical and lay evidence discussed in detail above, the Board finds the opinions of the March 2011 and May 2011 VA examiners are not supported and are outweighed by the other evidence of record.  The Board emphasizes the Court has held that it is the duty of the Board, and not of the individual VA examiners, to evaluate the evidence and then determine whether the examinations and statements are credible and whether VA compensation is warranted.  Webster v. Derwinski, 1 Vet. App. 155, 159 (1991).  It is the Board's duty to analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506; Gilbert, 1 Vet. App. at 57.  The Board has done so in this case, in favor of the Veteran.  

Therefore, resolving any doubt in the Veteran's favor, the Board finds the evidence of record supports special monthly compensation by reason of being permanently housebound, as the Veteran has a "service-connected disability rated as total" based on the award of a TDIU rating, and is considered to be "permanently housebound" as the result of her service-connected disabilities.  See 38 U.S.C.A. § 5107(b).  




	(CONTINUED ON NEXT PAGE)


ORDER

Subject to the provisions governing the award of monetary benefits, entitlement to special monthly compensation by reason of being housebound is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


